Citation Nr: 0420440	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  00-02 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, and, if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from November 
1944 to November 1945, and regular service in the Philippine 
Army from November 1945 to May 1946.  He was awarded the 
Purple Heart in July 1945.  The veteran died in April 1986.  
The appellant is claiming benefits as his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The RO, in 
pertinent part, determined that new and material evidence had 
been received, reopened the claim, and denied entitlement to 
service connection for the cause of the veteran's death.  

The appellant presented testimony at a personal hearing in 
March 2000 before a Hearing Officer at the RO.  A copy of the 
hearing transcript is of record in the claims file.

As discussed below, the Board has determined that the matter 
of entitlement to service connection for the cause of the 
veteran's death may be reopened.  Further development is 
needed, however, and this issue is being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify the appellant if further action is required on 
her part.  



FINDINGS OF FACT

1.  At the time of the veteran's death, he was service-
connected for residuals of a shell fragment wound to the left 
thigh, Muscle Groups XIII and XIV, with a compound, 
comminuted fracture of the left femur, rated 40 percent 
disabling from May 1946; complete paralysis of the sciatic 
nerve, left, with ankylosis of the left ankle following 
arthrodesis, with neuritis, rated 80 percent disabling from 
February 1952; and a scar of the left leg, rated 
noncompensably disabling from May 1946.  The combined 
disability rating was 80 percent from February 1952, with the 
amputation rule applied.  The veteran was also entitled to 
special monthly compensation on account of loss of use of one 
foot, from February 1952.

2.  The Board issued a decision in March 1988 wherein 
entitlement to service connection for the cause of the 
veteran's death was denied.  

3.  In August 1995, the RO determined that recently submitted 
evidence was not new and material evidence, and declined to 
reopen the claim.  An appeal of that decision was not 
perfected.

4.  Evidence received since the August 1995 RO decision is 
new and bears directly and substantially on the matters under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim for 
entitlement to service connection for the cause of the 
veteran's death.


CONCLUSIONS OF LAW

1.  The August 1995 rating decision declining to find that 
new and material evidence had been submitted to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); 38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1995).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death has been received, and the appellant's claim 
for that benefit is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The appellant filed a claim in September 1986 for service 
connection for the cause of death of the veteran.  

According to the death certificate, the veteran died in April 
1986, at his usual residence.  The immediate cause of death 
was a cerebrovascular accident, with an antecedent cause of 
diabetes mellitus, and an underlying cause of septicemia.  A 
shrapnel wound was listed as another significant condition 
contributing to death.  There was no medical attendance at 
the time of death.  The death certificate was signed by Dr. 
P.B.T., and does not indicate that an autopsy was performed.

A review of the  service medical records fails to reveal 
complaints, findings, or diagnoses of cardiovascular disease, 
to include essential hypertension, or diabetes mellitus.  The 
service medical records show that the veteran was wounded in 
action in March 1945 and suffered multiple penetrating shell 
fragment wounds of the lower third of the left leg and the 
upper left thigh.  He suffered a compound comminuted fracture 
of the femur, left upper third, secondary to the shell 
fragment wound.  

A field examination was undertaken in August 1986 to gather 
evidence as to the circumstances surrounding the death of the 
veteran.  A copy of the widow's deposition shows that she 
testified that the veteran died on his way to a hospital.  
During his lifetime he had been in receipt of VA benefits.  
She said that, several months prior to his death, he had 
complained about pain in his left leg.  He was mostly lying 
down, and had intermittent fever.  About a week before he 
died he went to see Dr. P.T. of the Rural Health Office and 
received some medicine.  She showed the field examiner 
packets of medicine that the veteran was taking before he 
died.  The widow further testified that the veteran had high 
blood pressure, diabetes, and coronary insufficiency.  He had 
previously been confined at the Veterans Memorial Medical 
Center (VMMC) and at Pangasinan Eastern General Hospital in 
1984 or 1985.  

The widow further testified that, at the time of the 
veteran's death, there was no medical attendance.  She said 
Dr. P.B.T. placed the cause of the veteran's death on the 
death certificate based on her description of the condition 
of the veteran before he died.  She understood that the 
veteran died as a result of his heart condition, high blood 
pressure, diabetes, and his left leg disability.  She denied 
that there was any open wound on the veteran's left leg at 
the time of his death.  She did not notice whether the leg 
was swollen, but he was complaining about pain in his left 
leg.  He also complained of pains in his heart.  The veteran 
had been treated by Dr. R.O.T. at the Pangasinan Eastern 
General Hospital.  

Another field examination report in September 1986 notes that 
the field examiner contacted Dr. P.B.T., of the Rural Health 
Unit, who stated that he placed the cause of death of the 
veteran on the death certificate and that the basis of the 
cause of death came from the widow, who described the 
sickness of the veteran.  He had no records of any treatment 
of the veteran at the Rural Health Office.  

The field examiner also contacted Dr. R.O.T. of the Eastern 
Pangasinan General Hospital.  He had written a medical 
statement for the veteran in July 1985 based on the veteran's 
complaints prior to his operation at the Eastern Pangasinan 
General Hospital in 1984.  Dr. R.O.T. said he had never 
treated the veteran, and recalled that the veteran underwent 
an operation after he received the complaints by the veteran.  

The field examiner obtained photocopies of clinical records 
from the Eastern Pangasinan General Hospital.  These show 
that the veteran was hospitalized in August 1983 for angina 
pectoris, in June 1983 for hypertension, and in February 1984 
for angina pectoris.  In August 1984 the veteran was 
hospitalized for one day for removal of a foreign body from 
his left thigh and left leg. 

In a rating decision in October 1986, the RO denied 
entitlement to service connection for the cause of death.  
The appellant initiated and perfected an appeal.  

At the time of death, service connection had been established 
for residuals of injury to the left thigh, Muscle Groups XIII 
and XIV, with a compound, comminuted fracture of the femur, 
rated 40 percent disabling; complete paralysis of the sciatic 
nerve, left, with ankylosis of the left ankle following 
arthrodesis, with neuritis, rated 80 percent disabling; and a 
scar of the left leg, rated noncompensably disabling.  The 
combined disability rating was 80 percent, with the 
amputation rule applied.  The veteran was also entitled to 
special monthly compensation on account of loss of use of one 
foot.  

A VA examination in July 1946 revealed the veteran's blood 
pressure was 110/75, his pulse rate was 80, and his 
cardiovascular system was normal.

In February 1979, he was hospitalized at the VMMC.  According 
to the recorded clinical history, the veteran had had 
hypertension for three years.  The discharge diagnoses were, 
in pertinent part, cerebral vascular accident, old, probably 
thrombosis, with left hemiparesis and hypertensive vascular 
disease. 

According to a report of examination by a private medical 
doctor in September 1979, the veteran's cardiac rate was 
regular rhythmic with no murmurs.  His blood pressure was 
120/90.  

The veteran was hospitalized at the VMMC in February 1981 for 
the treatment of arteriosclerotic heart disease with 
subendocardial ischemia.

According to a November 1982 certificate from a private 
medical doctor, the veteran's diagnoses included, in 
pertinent part, ischemic heart disease, post myocardial 
infarction.  

The veteran was hospitalized at a private hospital in April 
1983 and February 1984 for treatment of angina pectoris.  He 
was hospitalized in June 1983 at a private hospital for 
treatment of angina pectoris.  

He was hospitalized at a private hospital in August 1984 for 
removal of foreign body from the left thigh and left leg.  
This was accomplished under local anesthesia.  The veteran's 
condition on discharge was noted as "improved".  

According to a July 1985 statement from a private medical 
doctor, the veteran had been referred in August 1984 for 
treatment of swelling, tenderness, and infection of the left 
lower extremity.  Two metallic foreign bodies were removed 
from the left lower extremity in August 1984.  The veteran 
had severe atrophy with limitation of motion of the left 
lower extremity, with numbness and severe paresthesia and 
shortening of the leg.  The veteran used crutches, and was 
aided by his family to perform his activities of daily 
living.  

According to a statement from Dr. R.O.T., the veteran was 
seen in July 1985.  Physical examination findings included 
pain, swelling, and induration of the left thigh.  Surgical 
excision revealed a metallic fragment.  There were marked 
numbness and tingling around the left hip joint and visible 
atrophy of the thigh muscles, with shortening of the left 
lower extremity and limitation of motion.  The veteran used 
crutches to move physically, but did not have joy and peace 
of mind.  Psychologically, he was becoming agitated, 
disturbed, and mentally unstable.  The impressions included 
abscess, thigh, middle aspect, left, secondary to metallic 
fragments sustained during World War II; osteoarthritis 
involving the left hip joint, knee, and ankle joints; and 
traumatic neuritis, left lower extremity.  

According to the report of the VA field examination, dated in 
September 1986, Dr. R.O.T. stated that the medical statement 
he had made for the veteran in July 1985 was based on the 
complaints by the veteran prior to his operation in 1984.  
Dr. R.O.T. explained that he had never treated the veteran 
and recalled that the veteran had had an operation at a 
private hospital.  

Based upon a review of the prior evidence, the Board denied 
the claim for entitlement to service connection for the cause 
of the veteran's death in a March 1988 decision.

In April 1993, the appellant sought to reopen her claim 
stating that the primary cause of the veteran's death was the 
shrapnel wound he incurred during service.  In May 1993, the 
RO acknowledged receipt of her letter and notified her of the 
prior denial and that new and material evidence should be 
submitted.  Again in September 1993, she was advised that the 
claim had been denied.  In October 1993, she was advised the 
her claim for death benefits had been denied because evidence 
failed to show that the veteran's death was due to a service-
connected disease or injury.  She was further advised that, 
since she was not receiving monetary benefits from VA, she 
had no basic entitlement to aid and attendance benefits.  

In July 1995, the appellant submitted a duplicate copy of the 
death certificate, a copy of her marriage certificate, and 
copies of notices of increases in monetary awards to the 
veteran in September 1958, November 1960, January 1962, 
November 1964, and May 1967.  

In August 1995, the RO notified the appellant that her prior 
claim had been denied in November 1986 because evidence did 
not show that her husband's service-connected disabilities 
were the cause of death or that they contributed materially 
or substantially to his death.  The RO determined that a 
favorable reconsideration of her claim was not warranted 
because no new facts or findings had been presented which 
might serve as a basis for reopening her claim.  The evidence 
submitted was found not to be new and material, being merely 
repetitive and cumulative in nature.

The appellant wrote in September 1995 asking for 
reconsideration of her claim for death benefit.  The RO 
replied in October 1995 advising of the November 1986 denial 
by the RO and the Board's decision in March 1988 that 
confirmed the denial of service connection for the cause of 
the veteran's death.  She was advised as to the type of 
evidence that needed to be received in order for the claim to 
be reopened.  

In June 1998, the appellant submitted a claim to reopen.  
Evidence submitted consisted of a statement from Dr. P. B. T. 
stating that the veteran had been under his care while he was 
alive and then died in 1986 from cerebrovascular accident 
with underlying cause of septicemia secondary to residuals of 
shrapnel wound incurred in World War II.  Other evidence was 
a June 1998 certification of the veteran's death as shown in 
the Register of Deaths, a duplicate copy of the veteran's 
death certificate, a copy of information regarding 
confinement from May to December 1947 for talipes equino-
varus, left; a clinic record dated in September 1945 for 
wounds incurred in action, and copies of letters to the 
veteran pertaining to award of benefits.  

The RO wrote to Dr. P.B.T. in March 1999, noting that based 
on the field examination report in September 1986 he had 
indicated that the veteran had no records of any treatment at 
the Rural Health Office in Natividad, Pangasinan.  His 
certification of June 1998, however, indicated that he had 
provided medical care to the veteran during his lifetime.  
The RO asked that original treatment records pertaining to 
the care that he rendered to the veteran be submitted.  The 
appellant was notified that the records had been requested 
and was advised as to her responsibility in insuring that the 
records are provided.  

In April 1999, an original typewritten record of clinic 
visits from January to March 1986 was received from Dr. P.T. 
when the veteran was under his care in 1986.  In January 1986 
the veteran complained of pain at the site of the shrapnel 
wound of the left leg and other medical disorders.  He was 
seen again in January and had two visits in February for his 
leg and other disorders.  At a March 1986 visit, there were 
no complaints noted regarding his left leg.  An ECG test and 
a chest X-ray were requested and he was referred to an 
orthopedic specialist.  When seen approximately two weeks 
later in March 1986, his condition, not specified, had become 
worse and he was advised to be hospitalized for further 
evaluation and management.  

In April 1999, the appellant submitted a copy of the 
typewritten clinical records of Dr. P.B.T. when the veteran 
was under his care in 1986.  

The RO denied the claim in June 1999 and so notified the 
appellant by letter dated in July 1999.  The appellant 
disagreed with the decision in August 1999 and submitted 
additional evidence.  She noted that clinical records from 
Dr. P.B.T. had been submitted in March 1999.  This evidence 
included:  a duplicate copy of the June 1998 statement from 
Dr. P.B.T. that the veteran was under his care in 1986, a 
duplicate copy of the June 1998 certification of entry of the 
veteran's death in the Register of Deaths, a duplicate copy 
of the death certificate, a duplicate copy of the RO's July 
1999 letter to the appellant, a duplicate copy of the June 
1999 rating decision, duplicate copies of the RO's March and 
May 1999 letters, and duplicate copies of letters from the RO 
dated in June 1952, February 1954, July 1956, August 1956, 
November 1960, and August 1952.  

After issuance of a statement of the case in January 2000, 
the appellant perfected an appeal in February 2000 on the 
issue of whether new and material evidence had been received 
to reopen a claim of entitlement to service connection for 
the cause of the veteran's death.  

The appellant presented testimony at a personal hearing 
before a Hearing Officer at the RO in March 2000.  The 
transcript reflects the appellant testified that she believed 
his service-connected disabilities caused the veteran's death 
and that this fact was shown in the death certificate.  She 
believed that his wounds caused his hypertension which 
eventually led to his death.  The Hearing Officer pointed out 
the type of evidence needed to support her claim, and the 
appellant thought that she would be able to submit such 
evidence within 30 days.  

In April 2000 the appellant submitted copies of the original 
handwritten clinic records from Dr. P.T. regarding treatment 
of the veteran from January to March 1986.  

A supplemental statement of the case was issued in June 2000.

In March 2002, the appellant submitted an April 2002 medical 
certificate of Dr. F.C.B. to the effect that the veteran 
sought consultation a month before his death at Barangay 
Health Station due to infected shrapnel wound at his left 
leg, body weakness, and loss of appetite.  She also submitted 
a letter from the RO dated in June 1950.  In addition, a 
clinic record showing the veteran sought treatment in 
September 1984 for an unhealed wound due to "sharp nail" 
extraction on his left leg for one month.  Two days later he 
returned for change of dressing for the wound.  In March 
1986, he complained of body weakness, loss of appetite, and a 
wound on the left leg.  The dressing of the wound was done 
and vitamins were prescribed.  

A supplemental statement of the case was issued in July 2002.  

In December 2002, the appellant was advised of the provisions 
of the VCAA by the Board.  The Board remanded the claim in 
June 2003 for the RO to provide VCAA notice.  In July 2003, 
the RO issued a VCAA letter, 30 days.

A supplemental statement of the case was issued in March 
2004.

II.  Duty to notify and to assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  Here, 
the RO notified the appellant of the evidence needed to 
substantiate her claim as well as VA's duty to assist in 
obtaining evidence.  Given the favorable outcome below, no 
conceivable prejudice to the appellant could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

III.  Legal criteria

A.  Finality and Materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302 (2003).  A final decision issued by an RO 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
1991).  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2003).  

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 2002).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (2001).

The Board notes that 38 C.F.R. § 3.156 was recently amended 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims (Court) held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

B.  Service connection for cause of death

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to, the result of, or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1310; 
38 C.F.R. §§ 3.310(a), 3.312; Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Ischemic heart disease or other cardiovascular disease 
developing in a veteran who has a service-connected 
amputation of one lower extremity at or above the knee or 
service-connected amputations of both lower extremities at or 
above the ankles, shall be held to be the proximate result of 
the service-connected amputation or amputations.  38 C.F.R. 
§ 3.310(b).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
C.F.R. §§ 3.307, 3.309.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  Lathan v. Brown, 7 Vet. App 
359 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the appellant.  38 
U.S.C.A. § 5107.

IV.  Analysis

In June 1998, the appellant attempted to reopen her claim for 
service connection for the cause of the veteran's death.  The 
Board notes that the Manila RO determined that new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death and decided the claim on the merits.  

The Board, however, does not have jurisdiction to consider a 
claim that has been previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must find that new and material 
evidence has been presented.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  Therefore, although the VARO in 
Manila reopened the claim, the issue before the Board is as 
stated on the first page of the present decision.

The evidence received into the record since the August 1995 
determination that new and material evidence had not been 
received to reopen the claim of entitlement to service 
connection for the cause of the veteran's death includes 
statements and testimony from the appellant about the 
veteran's disabilities, and private medical records showing 
that the veteran had treatment in January, February and March 
1986 for a shrapnel wound on his left leg.  In the Board's 
opinion, such evidence, presumed credible, is new, does bear 
directly and substantially on the question of service 
connection for the cause of the veteran's death, and is so 
significant as to warrant reconsideration of the merits of 
the claim on appeal.  This is particularly true in view of 
the low threshold required to establish new and material 
evidence under the Hodge precedent, supra. 

The Board finds that the additional evidence, when viewed 
with that previously of record is new and material evidence 
as defined by the regulation, is not cumulative and 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).  Accordingly, the 
claim may be reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been submitted, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is reopened, and the appeal 
is, to that extent, granted.


REMAND

VA's duty to assist the claimant includes obtaining medical 
records and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2003).  Having determined that there 
is new and material evidence to reopen the appellant's claim, 
the Board believes that further development of medical 
evidence is necessary to decide this claim on the merits.

According to the death certificate, an underlying cause of 
the veteran's death was septicemia.  Dr. P.B.T. stated that 
the septicemia was secondary to a shrapnel wound incurred in 
World War II.  The veteran was service connected for 
residuals of a shrapnel injuries to the left thigh and left 
leg.  There is medical evidence of record that shows in 
August 1984 the veteran was hospitalized for removal of a 
foreign body from his left thigh and left leg.  In September 
1984 he sought treatment for an unhealed wound due to the 
shrapnel extraction on his left leg.  In January and February 
1986 he complained of pain at the site of the shrapnel wound 
of the left leg.  In March 1986 he complained of a wound on 
the left leg and the wound was dressed.  In addition, his 
widow stated that the veteran complained of pain in his left 
leg at the time of his death.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and 
any other applicable legal precedent. 

2.  The RO should obtain a medical opinion 
based upon a review of the claims folder.  
The examiner should render an opinion based 
on the medical evidence of record, as to:  

(a)  Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran had 
septicemia due to a shrapnel wound of the 
left leg at the time of his death, or is 
that complication or relationship unlikely 
(i.e., less than a 50-50 probability)?  In 
addition to the medical evidence, 
reference should be made to the 
recordation of the veteran's medicines as 
listed in the appellant's deposition in 
the August 1986 Field Examination report. 

(b)  Were the effects of the residuals of 
the multiple shell fragment wounds of the 
left leg similar to an amputation at or 
above the knee of the left leg such that 
any ischemic heart disease or other 
cardiovascular disease, if shown by the 
record, is at least as likely as not the 
proximate result of the service-connected 
disabilities of the left leg, or is such a 
relationship unlikely? 

(c)  If the examiner finds that the 
veteran had ischemic heart disease or 
other cardiovascular disease due to the 
service-connected disabilities of the left 
leg, was that the immediate cause of death 
or etiologically related thereto?

Any opinions expressed should be accompanied 
by a complete rationale.

3.  Thereafter, the RO should readjudicate 
the appellant's claim for service connection 
for the cause of the veteran's death.  If the 
benefit sought on appeal remains denied, the 
appellant and her representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice 
of all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the March 2004 supplemental statement 
of the case.  An appropriate period of time 
should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



